DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        NICOLO DAMASCENO,
                             Appellant,

                                    v.

                              NISSIM HASAN,
                                 Appellee.

                              No. 4D19-1635

                              [May 21, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stefanie C. Moon, Judge; L.T. Case No. DVCE-16-
006123 (63).

  E.J. Generotti of Frank, Weinberg & Black, P.L., Plantation, for
appellant.

  Daniel A. Bushell of Bushell Law, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

LEVINE, C.J., DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.